             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA              :

                  v                   :      3:CR-19-235-01

MIGUEL RENTERIA-GOMEZ                 :
                                             (Judge Mannion)
                                      :
           Defendant

                                ORDER

     Presently before the court is Magistrate Judge Karoline Mehalchick’s
report and recommendation, which indicates that Defendant Miguel
Renteria-Gomez appeared before her and entered a guilty plea to Count 1
of the Superseding Indictment on June 7, 2021. The report and
recommendation proposes that, pursuant to the guilty plea, the court enter
an order adjudging Defendant Miguel Renteria-Gomez guilty of the offense
of Conspiracy to possess with intent to distribute one kilogram and more of
a mixture and substance containing a detectable amount of heroin pursuant
to 21 U.S.C. §841(a)(1) and (b)(1)(A) as alleged in Count 1 of the
Superseding Indictment. No objections to the report and recommendation
have been filed, and the time for such filing has passed. Therefore, in order
to decide whether to adopt the report and recommendation, we must
determine whether a review of the record evidences plain error or manifest
injustice. See, e.g., Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983);
FED. R. CIV. P. 72(b) 1983 Advisory Committee Notes (“When no timely
objection is filed, the court need only satisfy itself that there is no clear error
on the face of the record to accept the recommendation”); 28 U.S.C.
§636(b)(1).

        After a careful review, we find neither a clear error on the face of the
record nor a manifest injustice, and therefore, we shall adopt the report and
recommendation.
        1)   The magistrate judge’s report and recommendation (Doc. 95) is
        hereby ADOPTED;
        2)   The Court accepts the defendant’s guilty plea and finds him
        guilty of Conspiracy to possess with intent to distribute one kilogram
        and more of a mixture and substance containing a detectable amount
        of heroin pursuant to 21 U.S.C. §841(a)(1) and (b)(1)(A) as alleged in
        Count 1 of the Superseding Indictment.
        3)   Sentencing shall be scheduled upon receipt of the Presentence
        Report.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge


Date: June 24, 2021
19-235-08
